444 F.2d 1096
UNITED STATES of America, Plaintiff and Appellee,v.Mitchell Darryl SNYDER, Appellant.
No. 26917.
United States Court of Appeals, Ninth Circuit.
August 6, 1971.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Gerald M. Singer (argued), Beverly Hills, Cal., for appellant.
Paul Flynn, Asst. U. S. Atty. (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and THOMPSON,* District Judge.
PER CURIAM:


1
In this Dyer Act case, we find sufficient evidence of joint venture in the possessing and transporting of the automobile to uphold Snyder's conviction.


2
Judge Hufstedler dissents upon the ground that the evidence is patently inadequate to support the implied finding of joint venture.



Notes:


*
 Bruce R. Thompson, judge of the United States District Court for the District of Nevada, sitting by designation